Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Applicant’s election without traverse of Group II, claims 5-7, 9, 11, 13, 16-18 and 23-25 in the reply filed on June 9, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-7, 9, 11, 13, 16-18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,024,981 to Speronello et al.
Speronello et al. disclose a staged catalyst for the SCR of NOx.  The reference discloses that the catalyst is provided in an emission system with an article that contains a lower loading of catalytic metal (Fe or Cu) in one of the zones, substantially the composition/catalyst arrangement claimed herein [Abstract].  The only difference between the reference disclosure and the instant claims is that Speronello et al. do not apparently require the zeolites in each zone to be different; however, the possibility is implicit in the reference in that it defines a “first zeolite” and “a second zeolite”. [Claim 1].  This is indicative that the zeolite may be the same or different, and the artisan would certainly consider both possibilities to have been obvious at the time of the invention.  Speronello et al. further disclose that the zeolite.  The reference indicates that the first catalyst zone may contain up to about 1% by weight of metal promoter, and the second zone may include more than 1%-30% by weight promoter, overlapping the ranges claimed herein. [Column 3, line 55- column 4, line 6.  The zeolite is broadly described as having a kinetic diameter of pores from about 7 to 8 angstroms, which reads on the BEA, MFI and FAU frameworks claimed herein. [Column 6, lines 22-55 and column 7, lines 10-26]. These zeolites are defined as aluminosilicate crystalline materials. [column 1, lines 15-20].  The substrate onto which the composition is coated is described as a honeycomb ceramic, [see examples] and this material is that which artisans are known in this technology to use as flow-through or wall-flow substrates.  The plurality of channels for gas flow are discussed at column 4, line 61-column 5 line 50.  This article is of necessity positioned downstream from the engine and in contact with the exhaust gas stream, as there is no other effective location for an SCR catalyst. The loading was variously  calculated to be over about 1.5 g/in3.  [Examples].  The examples also indicate that the amounts of each catalyst component are approximately equal to one another, which will read on claim 9.  Further in this regard, as the first catalyst is for SCR and the second catalyst for SCR/AMOx, the amounts of necessary components are result-effective variable, and the artisan would be comfortable determining the best ratios of the catalytic components to result in high levels of exhaust gas remediation. Applicant indicates that the system may further comprise additional known materials to the system, such as an SCR/AMOx catalyst or an AMOx catalyst.  It is pointed out that the second catalyst of the instant claims and the reference functions as an SCR/AMOx catalyst.  [Column 3, lines 10-44], and can be considered bifunctional.  Other claimed components are implicitly described as well, i.e. a reductant injector, which must be present to supply ammonia or urea to catalyze the SCR reaction.  The location of soot filters, DOCs and LNTs are notoriously well-known to the artisan practicing in this filed, and he would not find it unobvious to place these known emission components in their ordinary locations.  See US 2018/0045097 for a fairly exhaustive detailing of the locations and identities of various filters, catalysts, and other components commonly employed in exhaust gas systems.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

                  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2015/0064088 to Green et al. discloses a blend of promoted and unpromoted zeolites, both having the same framework type. 2013/0089483 to Stiebels et al. disclose an SCR composition that can contain one or more BEA zeolites carrying iron, one or more CHA zeolites carrying copper, an optionally one or more MFI zeolites carrying iron.  There does not appear to be a gradient of the amounts of catalytic promoters described by the reference.  US 8,987,162 to Narula discloses that a chabazite loaded with varying amounts of copper and iron catalyze both low and high temperature NOx remediation reactioons.US 2018/0045097 to Tang et al. disclose a large number of criteria for the design and organization of  emission remediation systems.  They indicate that varying loading of promoter metal on the SCR catalyst is a feature by which to control NOx conversion, but do not appear to indicate that the metals should be varied in amount across more than one zeolite.

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732